Citation Nr: 1416409	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-46 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for residuals of head trauma, to include seizures.

3.  Entitlement to an initial compensable rating for sinusitis.

4.  Entitlement to an initial compensable rating for recurrent cystitis.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from July 1985 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran initiated appeal for several other issues.  However, by substantive appeal received in November 2010, the Veteran limited the appeal to the issues reflected on the first page of this decision.

Although the appeal also originally included the issue of service connection for 
for scars, status post excision, benign left and right axillary, this issue was granted by Decision Review Officer (DRO) decision in September 2013, and is no longer in appellate status.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on a review of the claims file and electronic records (VBMS and Virtual VA), additional development is necessary before the Board can proceed with appellate review.

Regarding the Veteran's service connection claim for rhinitis, various service treatment records from May 1995 to May 2005 show rhinitis.  Post service, the Veteran filed a claim that was received in September 2005.  A March 2010 VA examiner found no evidence of rhinitis and no medical opinion was rendered.  However, an April 2010 private treatment record from Dr. M. K. K. shows allergic rhinitis.  The requirement that a claimant have a current disability before service connection may be awarded for that disability, is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  With in-service and post-service diagnoses, a medical opinion should be obtained to determine etiology.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additional treatment records from Dr. M. K. K. were date-stamped as received at the RO in October 2013, but not considered in the January 2014 supplemental statement of the case (SSOC).  As the Board is remanding the claim, those records must be considered and addressed in an SSOC. 

Regarding the claim of service connection for residuals of head trauma, the Veteran was afforded a VA examination in October 2013; and the VA medical opinion appears partially based on no documentation of traumatic brain injury (TBI) found on VA examination in 2006 and "[n]o diagnosis of TBI or residual of TBI."  That examiner did not indicate that the Veteran had experienced seizures.  However, the Veteran reported having seizures in service and after service.  A private treatment record from Dr. D. K. reflect diagnosis of a seizure disorder in 2007, which is evidence of a current disability for VA purposes.  See McClain, 21 Vet. App. 319.  Thus, an adequate opinion should be obtained to determine the current nature and likely etiology of residuals of the Veteran's head trauma.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet.App. 303 (2007) 

Regarding the claims of increased rating claim for sinusitis and cystitis, the most recent examinations of record are dated in March 2010.  A current VA examination is warranted to determine the current severity of her symptoms.

On the VA Form 9, received in November 2010, the Veteran mentioned receiving treatment from Dr. A. B.  These treatment reports are not of record and should be obtained on remand.  

In light of the remand reasons above, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for rhinitis, sinusitis, seizures or cystitis since March 2010, including Dr. A.B.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the above, schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the claimed rhinitis and residuals to head trauma (to include seizures).  The claims folder and all pertinent records must be made available to the examiners for review.  All indicated testing should be conducted.  

Based on the examination and review of the record the examiners must answer the following questions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

Rhinitis 

(a)  Has the Veteran been diagnosed as having rhinitis at any time since September 2005?  Does the Veteran currently have a diagnosis of rhinitis?  The examiner should consider that Dr. M. K. K.'s April 2010 diagnosis of allergic rhinitis is evidence of a current disability

(b)  If yes, is it at least as likely as not (a 50% or higher degree of probability) that rhinitis was incurred in or is otherwise related to service?  

Residuals of head trauma, to include seizures

(a)  Does the Veteran have a currently diagnosed seizure disorder?  The examiner should Dr. D. K.'s report of seizures in 2007 as evidence of a current disability for VA purposes.  

(b)  If yes, it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed seizure disorder was incurred in or is otherwise related to service? 

3.  The Veteran should also be scheduled for appropriate VA examinations to ascertain the current severity of sinusitis and cystitis.  The claims file should be made available to the examiners for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for sinusitis and cystitis. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


